DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas Mesiti on 2/26/2021.
The application has been amended as follows: 
In The Claims
a) Claim 1, line 8, “its” has been changed to –the antenna— and line 11, “FDSOI” has been changed to – Fully Depleted Silicon On Insulator (FDSOI)--.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The applicant teaches a radio frequency frontend interface for a 61 GHz radio power tag devices an integrated circuit formed in a silicon die with a top metallization layer, a high impedance antenna with two antenna feed points embedded in the metallization layer, RF rectifier and multiplier circuit as part of the integrated circuit placed symmetrically place between the antenna feed points for stabilizing the antenna resonant frequency against varying surrounding materials, which .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeon et al (US 2018/0309188) disclose a nearfield communication antenna device and electronic device. Lavoi (US 6,480,699) discloses a stand-alone device for transmitting a wireless signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


DANIEL . ST CYR
Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876